        Case 1:18-cv-10225-MLW Document 415 Filed 10/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                             RESPONDENTS’ STATUS REPORT

       On October 17, 2019, this Court ordered Respondents to report whether they will assert a

privilege that would protect any document responsive to the Court’s October 12, 2019 Order (ECF

No. 398) and, if necessary, file a declaration and memorandum in support of the assertion of

privilege. ECF No. 406. The Court also ordered Respondents to submit a declaration addressing

whether and why ICE stopped relying on Chapter 17 of the Detention and Removal Policy and

Procedure Manual and submit whatever guidance, if any, replaced it and any successor to that

guidance. After reviewing the documents responsive to this Court’s order (ECF No. 398), ICE

decided it would not assert a privilege over any of the documents. In response to the Court’s orders,

Respondents submit the following:

       1. Removal Training for Supervisors

       2. Guidance Relating to 8 C.F.R. § 241.4, Continued Detention of Aliens Beyond the

           Removal Period and New Procedures Relating to Case Transfers to Custody

           Determination Unit (CDU)
   Case 1:18-cv-10225-MLW Document 415 Filed 10/21/19 Page 2 of 3



  3. Delegation of Authority for Post-Order Custody Review Decisions

  4. Post Order Custody Reviews Responsibilities and Guidance

  5. Post Order Custody Review Reminder

  6. Interim Guidance Regarding Post-Order Custody Review (POCR) after the Supreme

      Court Decision in Clark v. Martinez

  7. POCR Timeline

  8. Orders of Supervision and Requirements for Revocation of Release

  9. Post Order Custody Review & Removal Process Training

  10. Declaration of Heath Simon

      Respectfully submitted this 21st day of October, 2019.

Counsel for the Respondents
JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

J. MAX WEINTRAUB
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS
(Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov




                                             2
        Case 1:18-cv-10225-MLW Document 415 Filed 10/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
        I, Mary Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
Dated: October 21, 2019                             Trial Attorney




                                               3
